DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending per Applicant’s 12/13/2019 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 and 01/17/2020 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for scheduling first-time technical services, the method comprising: 
storing, in a database, a plurality of records reflecting characteristics associated with completing a set of technical services, wherein information in each record is derived from historical experience of completing each of the technical services; 
receiving a request for a new technical service associated with a location; and 
assigning a field professional to perform the new service having determined from information in the database a likelihood that the field professional will complete the new technical service in a single on-site visit at the location.


Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements of “receiving” is determined to be insignificant extra solution activity – data gathering.  While the stored data is simply known data akin to a constant in an algorithm.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional limitations are found to be merely insignificant extra solution activity; such elements cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al (US 2014/0172482 A1).

Claims 1 and 20
Mitchell teaches a method for scheduling first-time technical services (Abstract “a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians”), the method comprising: 
Mitchell [70] “data store 220 may be, for example, a relational database that logically organizes data into a series of database tables” and [71] “data store”), a plurality of records reflecting characteristics associated with completing a set of technical services, wherein information in each record is derived from historical experience of completing each of the technical services (Mitchell [57] “Historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client”,  [67] “Administrative functions may be provided by the scheduling application 130, the dispatch application 140, or by one or more other integrated components of the technician control system . . . Other administrative features may include . . . historical service data access” and [71] “data store 220 may be configured to maintain segregated data areas for each of the clients and control access to the segregated areas . . . the data store 220 may include configuration data 270 for each client . . . configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed for a particular client”)
receiving a request for a new technical service associated with a location (Mitchell [212] “when a work order request is initiated 2205, the technician control system determines whether the work order request is a residential request 2210 or a commercial request 2215. For a residential request 2210, the technician control system determines whether the work order request is for phone 2220 or video 2225. Similarly, for a commercial request 2215, the technician control system determines whether the work order request is for phone 2230 or video 2235”); and 
assigning a field professional to perform the new service having determined from information in the database a likelihood that the field professional will complete the new technical service in a single on-site visit at the location (Mitchell [61] “the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice”, [87] “provide-shortest-time-windows option 431 indicates a preference to create the shortest average time window per appointment”, [89] “preferred-field-technician option 440 indicates a preference that assignments be scheduled based on providing the best-skilled technician or a requested technician” and [94] “maximizing the number of jobs completed per day, prioritizing assignments based on providing the best-skilled” and fig. 4 and 6B also see [106]).
With respect to the non-transitory computer-readable storage medium storing instructions claim 20 (Mitchell [22] “at least one computer-readable storage medium is encoded with executable instructions”) that recites substantially similar limitations as those rejected above are also rejected for the same reasoning given above. 

Claim 2 
Mitchell teaches the method of claim 1, wherein the information in at least some of the plurality of records is derived from feedback from a set of field professionals (Mitchell [150] see details area).

Claim 3 
Mitchell teaches the method of claim 1, wherein the characteristics associated with completing a new technical service includes at least one of: a specific tool, a spare part, and a qualification of the field professional (Mitchell [59] and [88], where claim made in the alternative only one element needs to be present in the art).

Claim 4 
Mitchell teaches the method of claim 1, further comprising: 
determine a first likelihood that a first field professional will complete the new technical service in a single on-site visit at the location (Mitchell [106] see same-day service); 
determine a second likelihood that a second field professional will complete the new technical service in a single on-site visit at the location, wherein the second likelihood is greater than the first likelihood (Mitchell [61]); and 
assigning the second field professional to perform the new service (Mitchell [61]).

Claim 5 
Mitchell teaches the method of claim 1, further comprising: 
identifying from plurality of records at least one detail, wherein a prior knowledge of the least one detail increases the likelihood that a field professional will complete a requested technical service in a single on-site visit (Mitchell [145] and [195]); and 
Mitchell [65]).

Claim 6 
Mitchell teaches the method of claim 5, wherein obtaining the information associated with the at least one detail includes retrieving from at least one database information about the location associated with the new technical service (Mitchell [10], [60], and [65]).

Claim 7 
Mitchell teaches the method of claim 5, wherein obtaining the information associated with the at least one detail includes enquiring a user associated with the request (Mitchell [9]).

Claim 8 
Mitchell teaches the method of claim 5, further comprising: assigning the field professional based on obtained information associated with the at least one detail (Mitchell [59]).

Claim 9 
Mitchell teaches the method of claim 1, further comprising: identifying from the plurality of records a set of attributes for completing performance the new technical service in a single on-site visit (Mitchell [57], [76], and [106]).

Claim 10 
Mitchell teaches a system for scheduling tasks to field professionals, the system comprising: 
a memory configured to store information including details of previously completed tasks (Mitchell [68]); 
a network interface (Mitchell [222]); and 
at least one processor connectable to the network interface, the at least one processor is configured to access the memory (Mitchell [73]) and to: 
receive a request for an on-site service at a selected location (Mitchell [212]);
 identify a set of attributes associated with the requested on-site service (Mitchell [57], [76], and [106]); 
use the stored information and the set of attributes to identify at least one requirement for completing the on-site service in a single visit (Mitchell [106] see service level agreement); 
assign a field professional to a task of providing the on-site service, wherein the assignment satisfies the identified at least one requirement (Mitchell [61] and [87-89]); and 
provide, using the network interface, information for directing the field professional to the selected location (Mitchell [64]).

Claim 11 
Mitchell teaches the system of claim 10, wherein the at least one processor is further configured to determine the set of attributes based on the location associated with the on-site technical service (Mitchell [19]).

Claim 12 
Mitchell teaches the system of claim 11, wherein the set of attributes includes information about a residence of a user associated with the request (Mitchell [212]).

Claim 13 
Mitchell teaches the system of claim 10, wherein the at least one processor is further configured to determine the set of attributes based on retrieved information about a user associated with the request (Mitchell [106] and [110-112], see service level agreement).

Claim 15 
Mitchell teaches the system of claim 10, wherein the at least one processor is further configured to determine the set of attributes based on a type of service requested (Mitchell [212]).

Claim 16 
Mitchell teaches the system of claim 15, wherein the set of attributes includes information about tools and spare parts needed to perform the type of service requested (Mitchell [59]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2014/0172482 A1) as applied above, and further in view of Toyouchi et al (US 6,006,251 A).

Claim 14 
Mitchell teaches the system of claim 13, Mitchell however does not expressly teach the follow limitation that is taught by Toyouchi in the analogous art of a service providing system wherein the set of attributes includes information about an age of the user (Toyouchi 8:61-9:32).
Both Mitchell and Toyouchi are concern with fulfilling service request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the Mitchell the set of attributes includes information about an age of the user as taught by Toyouchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 
Mitchell teaches the system of claim 10, Mitchell however does not expressly teach the follow limitation that is taught by Toyouchi in the analogous art of a service providing system wherein the at least one processor is further configured to determine the set of attributes based on environmental data (Toyouchi 8:61-9:32).
Both Mitchell and Toyouchi are concern with fulfilling service request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is further configured to determine the set of attributes based on environmental data as taught by Toyouchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 
Mitchell teaches the system of claim 17, Mitchell however does not expressly teach the follow limitation that is taught by Toyouchi in the analogous art of a service  wherein the set of attributes includes information about predicted weather conditions at the time of providing the service (Toyouchi 8:61-9:32).
Both Mitchell and Toyouchi are concern with fulfilling service request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the set of attributes includes information about predicted weather conditions at the time of providing the service as taught by Toyouchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 
Mitchell teaches the system of claim 17, Mitchell however does not expressly teach the follow limitation that is taught by Toyouchi in the analogous art of a service providing system wherein the set of attributes includes information about predicted light conditions at the time of providing the service (Toyouchi 8:61-9:32).
Both Mitchell and Toyouchi are concern with fulfilling service request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the set of attributes includes information about predicted light conditions at the ti61-9me of providing the service as taught by Toyouchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levis et al (US 2006/0235739) teaches Systems and methods are disclosed for receiving inputs at a portable computer used by personal typically operating a delivery vehicle providing delivery services, where the inputs potentially impact completion of a pre-established dispatch plan according to certain delivery criteria. The inputs include modifications to the manifest, updates regarding weather or traffic conditions, or other factors impacting the remaining deliveries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623